Case 1:18-cv-00570-JJM-LDA Document 1-5 Filed 10/15/18 Page 1 of 4 PageID #: 46




   EXHIBIT
                                 5
Case 1:18-cv-00570-JJM-LDA Document 1-5 Filed 10/15/18 Page 2 of 4 PageID #: 47



                                                         Do= No a . 00147696 ,
                                                         Book = 1144:7 Potpie a 258.




      Prepared by, Recording Requested By and Return to:
      Charles Brown
      Brown & Associates
      2316 Southmore
      Pasadena, TX 77502
      713.941-4928




          kro
          This instrument is a correction of that certain instrument described below
       wherein by error, mistake or scrivener's error, the name of the wrong entity was
       typed as Assignee and this instrument is made to correct said error, mistake, or
         scrivener's error, and in all other respects confirms and ratifies said former
                                           instrument.
                     CORRECTION ASSIGNMENT OF MORTGAGE
       Recording Reference of Instrument being corrected: Book or Liber 8575 Page Number 9 Instrument Number
      00174522

                                Min: 100206300000.167316         MEM Phone: 1.888479-6377


      FOR VALUE RECEIVED, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC, whose
      address is P.O. Box 2026, Flint, MI 48501-2026. AS NOMINEE FOR DOMESTIC BANK, A FEDERAL
      SAVINGS BANK, ITS SUCCESSORS AND ASSIGNS, does hereby assign and transfer to THE BANK OF
      NEW YORK MELLON FICA THE BANK OF NEW YORK AS TRUSTEE FOR THE
      CERTIFICATEHOLDERS OF CWARS, INC., ASSET BACKED CERTTFICATES,SERIES 2004-2, ITS
      SUCCESSORS AND ASSIGNS, forever and without recourse, whose address is do New Penn Financial, LLC
      d/b/a Shellpoint Mortgage Servicing, 55 Beattie Place, Suite 110, MS11001, Greenville, SC 29601, all Its right, title
      and interest in and to a certain Mortgage from FELIPE D MERCEDES AND ADELAIDA D. MERCEDES to
      MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. AS NOMINEE FOR DOMESTIC BANK,
      A FEDERAL SAVINGS BANK, ITS SUCCESSORS AND ASSIGNS for $140,000.00, dated 10/30/2003 of
      record on 11/5/2003 in Book 6157 Page 335, in the PROVIDENCE County Clerk's Office, State of RHODE
      ISLAND.

      Property Address: 160-162 Whittier Avenue, Providence, RHODE ISLAND 02909
Case 1:18-cv-00570-JJM-LDA Document 1-5 Filed 10/15/18 Page 3 of 4 PageID #: 48



                                                    Day= Mc: 00147696
                                                    Book 311447 Passe = 259 ,

      Executed this ( 0        I
       MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. AS NOMINEE FOR DOMESTIC BANK,
       A FEDERAL SAVINGS BANK, ITS SUCCESSORS AND ASSIGNS


      B
      Title:      SISTANT S CRETARY



       STATE OF                    Oalot irk
                     .                         •
       COUNTY OF         Ort,r.nvii            •
       Before me, the undersigned officer, on this day, personally appearedNA.      Myers.            the
       ASSISTANT SECRETARY of MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. AS
       NOMINEE FOR DOMESTIC BANK, A FEDERAL SAVINGS BANK, ITS SUCCESSORS AND
       ASSIGNS known to me to be the person whose name is subscribed to the foregoing instntment, and
       acknowledged to me that he/she executed the same for the purposes and consideration therein expressed.

       Given under my hand and seal this lo'



                                  fito                                        41;;;;:Ziks
              MU
       N Public in and for the State of                                       % ....02N
                                                                                     — ;#6.:‘
       Notary's Printed Name: Tana                 atixs"
                                                                                   V74 1, 1
       My Commission Expires: q • 01- 90
       Morti

      111
            e r $140,000.00 dated 10/3W2003
                                                                              sk     cA:9
                                                                                        o
                                                                                        . 1
                                                                               T.;,,,er.m



                                                    RECEIVED:
                                                     Providence
                                                     Received for Record
                                                     Jul 12,2016 at 09:12A
                                                    'Document Num:   00147696 '
                                                     John A Hurnhs
                                                    Recorder of Deeds
Case 1:18-cv-00570-JJM-LDA Document 1-5 Filed 10/15/18 Page 4 of 4 PageID #: 49




                                                                   t II4147,
                                              1712
                                                     0Pkil
